OPINION
ROBERTS, Judge.
This is an appeal from a conviction for robbery by assault. Trial was before the court on a plea of guilty and the punishment was assessed at 15 years.
This indictment in this case was returned on February 20, 1969, and alleges the robbery of Dolores Warren on December 19, 1968. In all other respects it is identical to the indictment in Rose v. State, Tex.Cr.App., 465 S.W.2d 147, this day decided. Likewise, identical judicial confessions were filed and introduced into evidence in both cases, except for the name of the victim and the date.
The brief submitted is identical with the brief submitted in Rose v. State, supra.’ The opinion in that case disposes of all issues raised in both briefs.
There being no reversible error, the judgment is affirmed.